Citation Nr: 0535135	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis, lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for status post fracture, right ankle, with retained 
hardware and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from November 1975 to October 
1978 and from October 1981 to March 2002, and he had 
additional service in a reserve component,  unverified as to 
types and dates of service, between the two periods of active 
service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision issued by the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, granted service 
connection for degenerative joint disease of the lumbar spine 
and of the ankle, and assigned an initial 10 percent 
evaluation for that disability, effective April 1, 2002, and 
which denied entitlement to service connection for a history 
of mitral valve prolapse.  In May 2002, the veteran timely 
disagreed with the assignment of a single compensable 
evaluation for degenerative joint disease, lumbar spine and 
right ankle.  The RO issued a statement of the case (SOC) in 
February 2004, and the veteran's timely substantive appeal 
was received later that same month, in February 2004.  By a 
July 2004 rating decision issued by a Decision Review 
Officer, the RO granted a separate, compensable 10 percent 
evaluation for traumatic arthritis of the lumbar spine and a 
separate, compensable, 10 percent evaluation for status post 
fracture, right ankle, with retained hardware and traumatic 
arthritis.  The veteran requested a compensable initial 
evaluation for each disability, but he did not limit his 
appeal to that level of evaluation.  As the veteran perfected 
the substantive appeal before the July 2004 rating decision, 
the claims remains in controversy.  

Jurisdiction of the veteran's claims file has been 
transferred to the Lincoln, Nebraska RO.

The claim of entitlement to service connection for mitral 
valve prolapse, and the claim of entitlement to an increased 
initial evaluation in excess of 10 percent for traumatic 
arthritis, lumbar spine, are each addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's right ankle disability is currently manifested 
by pain with bringing the right ankle to neutral position and 
by inability to actively dorsiflex the ankle, although the 
ankle can be moved to five degrees of dorsiflexion on passive 
range of motion, with pain throughout passive dorsiflexion.


CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation for 
residuals of right ankle injury have been met from June 3, 
2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a claim received in September 2001, the veteran 
submitted a pre-discharge claim for service connection for a 
back disorder and for an ankle disorder.  There was no 
communication to the veteran, other than the notice to appear 
for pre-discharge examination, so no VCAA notice was provided 
to the veteran prior to the pre-discharge VA examination.  

The April 2002 rating decision which granted service 
connection for a back and ankle disability advised the 
veteran of the criteria for a higher evaluation for 
degenerative joint disease, to include degenerative joint 
disease of the ankle, and set forth the criteria for a higher 
evaluation.  The February 2004 SOC advised the veteran of the 
full text of 38 C.F.R. § 3.159, as revised to incorporate the 
VCAA.  

The record reflects that the veteran received this 
information, as he thereafter submitted a substantive appeal 
which sought an increased (compensable) separate evaluation 
for right ankle disability.  

The veteran was specifically advised that it was his 
responsibility to identify or submit evidence to support the 
claim.  The SOC specifically advised the veteran to tell VA 
about "any additional information or evidence" that the 
veteran wanted VA to obtain, as part of the text of the SOC.  
The RO then afforded the veteran another VA examination, and 
issued a rating decision, which included the criteria for 
each schedular evaluation available for ankle disability.  

The veteran has been afforded two VA examinations, in October 
2001 and in June 2004, and he has not indicated any increase 
in severity of his ankle disability since the June 2004 VA 
examination.  The veteran has not indicated that he has 
sought any clinical treatment for his right ankle post-
service, and private clinical records submitted are devoid of 
evidence of right ankle treatment.  The veteran has not 
identified any other evidence that might be relevant to the 
claim on appeal.  The Board finds that the duty to assist has 
been met.

The veteran has not alleged that VA failed to notify him of 
the evidence required to support his claim or failed in its 
duty to assist him.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  By virtue of the rating decisions on appeal and 
the February 2004 SOC issued, the veteran was provided with 
specific information as to the reasons for the determination 
in his case.  

As noted above, no VCAA notice was initially sent to the 
veteran when he submitted his pre-discharge claim.  However, 
the veteran was specifically provided with that information 
in the February 2004 SOC.  The Board finds that the veteran 
has had an opportunity to review the evidence and comment on 
that evidence, and has been afforded appropriate due process 
as set forth in VA regulations.  The veteran has been 
provided with numerous opportunities to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

The Board notes, in particular, that the decision below is 
fully favorable to the veteran, as least as to the period 
from June 3, 2004, in that it awards to the veteran the 
maximum schedular evaluation available for an ankle 
disability from that date.  As the veteran has not raised a 
claim for an extraschedular evaluation, and there is no 
evidence of record which gives rise to a claim that an 
extraschedular evaluation is warranted, the veteran has, from 
June 3, 2004, been awarded the maximum available benefit.  As 
such, it would be adverse to the veteran's interest to remand 
this claim for further action under the VCAA.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the veteran's opportunities 
to submit evidence and argument, the actual notice to the 
veteran of the VCAA, and the veteran's statements of record, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Claim for increased initial evaluation, right ankle 
disability

Law and regulations, claim for increased initial evaluation 
for right ankle disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5271, a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.  

Degenerative arthritis established by x-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  A 10 percent evaluation based on x-ray evidence may 
not be combined with ratings based on limitation of motion.  
DC 5003.  Traumatic arthritis is evaluated using the criteria 
for evaluating degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.

Additional regulations, 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
are applicable in evaluating arthritis and other 
musculoskeletal disabilities.  Section 4.40 provides that, as 
to the musculoskeletal system, it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain".  The 
regulation does not require a separate rating for pain, but 
the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  Section 4.45(f) states that "[p]ain on movement, 
swelling, deformity or atrophy of disuse" as well as 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations for determination of joint 
disabilities.  Incoordination and excess fatigability are 
also factors for consideration under section 4.45(d) and (e).  
Section 4.59 contemplates "at least the minimum compensable 
rating" for painful motion "with joint or periarticular 
pathology".

Diagnostic codes involving disability ratings for limitation 
of motion of a part of the musculoskeletal system do not 
subsume sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Limitation of motion in the affected 
joint or joints is a common manifestation of arthritis.  DC 
5003 is to be "read in conjunction with" section 4.59 and 
is "complemented by" section 4.40.  See Hicks v Brown, 
8 Vet. App. 417, 420-21 (1995).  Thus, sections 4.40, 4.45, 
and 4.59 all appear to be applicable in evaluating arthritis.

Facts and analysis

On VA examination conducted in October 2001, the veteran 
reported aching in his right ankle with running, worse in 
damp weather.  His gait was steady.  Dorsiflexion of the 
right ankle was from 0 degrees to 20 degrees and plantar 
flexion from 0 degrees to 45 degrees.  There was no complaint 
of pain with motion of the ankles.  Radiologic examination 
disclosed degenerative joint disease.  The examiner assigned 
a diagnosis of status post right ankle fracture with no 
objective findings on physical examination, with degenerative 
joint disease on radiologic examination.  This examination is 
unfavorable to an initial evaluation in excess of 10 percent, 
as there was no objective evidence of limitation of motion of 
the ankle and no objective evidence of pain on motion of the 
ankle.  Although the Board does not disagree with the RO's 
determination that a 10 percent evaluation was warranted for 
right ankle disability based on this examination, the 
evidence fails to meet any criterion, either objective or 
subjection, for limitation of motion, pain, or limitation of 
function, which would meet or approximate the criteria for a 
20 percent evaluation at the time of this VA examination.

The veteran submitted clinical records of private orthopedic 
treatment dated from April 2000 to December 2003.  These 
clinical records are devoid of evidence of complaints of 
right ankle pain or clinical treatment of right ankle 
disability.  These clinical records are devoid of evidence 
which might support an initial evaluation in excess of 10 
percent prior to June 3, 2004.  

On VA examination conducted on June 3, 2004, the veteran 
reported that his right ankle disability had increased in 
severity since his last examination.  He reported daily pain, 
which was generally at a level of 1 or 2 on a scale from 1 to 
10, with 10 being intense pain.  The veteran reported that 
level of pain from Monday through Friday, when he performed 
his regular work, which was primarily sedentary work.  
However, on the weekends, he had a job which required him to 
be on his feet, standing in a production line.  On the 
weekends, his ankle pain would increase in intensity to a 
level of 6 or 7 on the 1 to 10 scale by the end of his 8-hour 
shift.  He reported suing Motrin, ice packs, elevation, and 
rest, to decrease his ankle pain on the weekends.  He stated 
that he was not able to jog, run, play tennis, ice skate, or 
participate in karate with his son.  He also reported 
difficulty using the accelerator in a motor vehicle when 
driving for long periods.  

On objective examination, there was a non-tender, non-
adherent surgical scar on each side of the right ankle.  
There was tenderness in the area of the medial malleolus on 
each side (medial and lateral).  There was no instability of 
the ankle.  Bringing the veteran's ankle to neutral (foot at 
90 degrees to the ankle) caused pain.  The examiner was able 
to passively move the ankle to 5 degrees of dorsiflexion, 
with pain on that motion.  Plantar flexion was to 35 digress 
without pain.  Repetitive motion did not result in additional 
pain, but caused some apparent fatigue.  Radiologic 
examination disclosed mild joint space narrowing and small 
spur formation, and an orthopedic plate and screws were 
present.  

The veteran's demonstrated loss of motion may be considered 
marked, from June 3, 2004, so as to warrant a 20 percent 
evaluation under DC 5271, since he is unable to bring his 
ankle to 0 degrees without pain and has essentially complete 
loss of dorsiflexion.  A 20 percent evaluation is the maximum 
schedular evaluation available under DC 5271.  Therefore, the 
Board will consider whether the veteran is entitled to an 
initial evaluation in excess of 20 percent from June 3, 2004.

The only evaluations in excess of 20 percent for ankle 
disability based on arthritis with limitation of motion are 
under DC 5270, used to evaluate ankylosis.  The evaluation of 
the veteran's range of motion of the right ankle establishes 
that he does not have ankylosis of the right ankle, and DC 
5270 is not applicable.

The Board notes that, in applying DC 5271, a diagnostic code 
which is based on limitation of motion, 38 C.F.R. §§ 4.40, 
4.45, and 4.59 are also applicable, and the Board must 
consider the claimant's functional loss and clearly explain 
what role the claimant's assertions of pain played in the 
rating decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 
(1997).  See also Quarles v. Derwinski, 3 Vet. App. 129, 140 
(1992) (section 4.45 requires analysis of effect of pain on 
the disability).  

However, if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In this case, 
from June 3, 2004, the veteran is receiving a 20 percent 
evaluation for limitation of ankle motion under DC 5271, the 
maximum rating allowable.  Accordingly, from June 3, 2004, 
the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 
are not for consideration.  Johnston, 10 Vet. App. at 85.  As 
there were no objective findings of pain or loss of function 
at the October 2001 VA examination or in any clinical 
evidence prior to June 3, 2004, an initial evaluation in 
excess of 10 percent prior to June 3, 2004 is not warranted 
on the basis of pain or functional loss.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has considered whether any other diagnostic code 
applicable to evaluation of the feet would warrant an 
evaluation in excess of 20 percent for the veteran's right 
foot disability.  No diagnosis of any right foot or ankle 
disability other than status post fracture, right ankle with 
retained hardware and traumatic arthritis, has been assigned.  
Thus, criteria pertaining to acquired flatfoot (pes planus), 
acquired claw foot (pes cavus), or other diagnostic codes 
which would allow an evaluation in excess of 20 percent are 
not applicable.  See DCs 5276-5284.  

VA's schedular rating criteria apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

However, the veteran has not asserted, nor does the evidence 
suggest, that the regular schedular criteria are inadequate 
to evaluate his right ankle disability.  The veteran has not 
required hospitalization or frequent treatment for his right 
ankle disability.  In the absence of a claim for an 
extraschedular evaluation, and in the absence of evidence of 
exceptional or unusual disability factors, a remand for 
consideration of an extraschedular evaluation for service-
connected right ankle disability is not required.  See 38 
C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

The Board has determined, therefore, that the preponderance 
of the evidence is against an increased initial evaluation in 
excess of 10 percent prior to June 3, 2004, and is against an 
increased initial evaluation in excess of 20 percent from 
that date.  As the evidence as to the severity of the right 
ankle disability prior to June 3, 2004, or from June 3, 2004, 
is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable to warrant a more favorable determination.  
The evidence does not warrant an evaluation in excess of 10 
percent for right ankle disability prior to June 3, 2004, and 
does not warrant an evaluation in excess of 20 percent for 
right ankle disability from June 3, 2004.


ORDER

An increased initial evaluation to 20 percent for service-
connected right ankle disability is granted, from June 3, 
2004, subject to laws and regulations governing the effective 
date of a monetary award; the appeal is granted to this 
extent only.  


REMAND

The veteran perfected his appeal as to the initial evaluation 
assigned for lumbar and right ankle disability in February 
2004.  Although the RO issued another rating decision after 
that substantive appeal was perfected, it is not clear that 
the rating decision granted all benefits as to each service-
connected disability sought on appeal.  The RO notified the 
veteran, in the July 2004 rating decision, in the discussion 
following the grant of the 10 percent evaluation for service-
connected right ankle disability, that the grant of that 10 
percent evaluation constituted a full grant of benefits 
sought on appeal.  It is also not clear that the veteran 
understood that the RO considered that his appeal for an 
increased evaluation for both lumbar and right ankle 
disabilities had been granted.  The veteran should be asked 
to clarify whether he is satisfied with the grant of the 
initial 10 percent evaluation for service-connected lumbar 
spine disability.  If the veteran indicates that the grant of 
the 10 percent evaluation for lumbar spine disability did not 
satisfy his appeal, that claim on appeal should be 
readjudicated, after any necessary additional development.  

The examiner who conducted pre-discharge VA examination in 
October 2001 noted that that there was no audible murmur or 
other evidence of mitral valve prolapse, and noted that the 
veteran was being referred for further evaluation to 
determine metabolic equivalents.  The examiner did not 
comment on the findings of the Bruce exercise stress test.  
There is no medical evidence as to whether the veteran still 
has mitral valve prolapse, but with noncompensable symptoms, 
or whether more advanced diagnostic techniques now show that 
the veteran does not, in fact, have mitral valve prolapse.  
Further factual evidence is required so that the Board may 
consider all possible theories of entitlement to service 
connection.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The veteran should be asked to 
clarify, in writing, whether the grant of 
a 10 percent evaluation for lumbar spine 
disability, in a July 2004 rating 
decision, separate from the compensable 
disability for right ankle disability, 
satisfies his appeal following the 
initial rating decision issued in April 
2002.  If the veteran indicates, in 
writing, that he wishes to continue the 
appeal, the claim for an increased 
initial evaluation for service-connected 
lumbar spine disability should be 
readjudicated.  The veteran should be 
advised that he must respond, in writing, 
if he wishes to continue his appeal, and 
he must be notified of the time afforded 
for response.

2.  The AMC should associate with the 
claims file all clinical records since 
October 2001, including VA and/or private 
medical records, especially records 
concerning cardiology evaluation or 
treatment.  

3.  The veteran should be afforded a VA 
examination or examinations, as necessary 
to determine whether he has mitral valve 
prolapse.  If mitral valve prolapse is 
present, the examiner should provide an 
opinion as to whether the veteran's 
mitral valve prolapse is a disease or is 
a finding indicative of risk for a 
disease.  If the examiner concludes that 
mitral valve prolapse is not present, the 
examiner should reconcile the difference 
in the current findings as contrasted to 
the findings in service.  In particular, 
the examiner should discuss the 1985 
clinical records currently located in 
volume III of the envelopes of service 
medical records.  

4.  Following any additional development 
necessary under the circumstances of the 
case, the claim should be reviewed and 
readjudicated.  If the determination 
remains adverse to the veteran, a 
supplemental statement of the case should 
be issued.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


